Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 5, 7-19 and 26 are currently pending. Claims 1, 5 and 7 have been amended by Applicants’ amendment filed 10-20-2020. Claims 2-4 and 6 have been canceled by Applicants’ amendment filed 10-20-2020.Claim 26 has been added by Applicants’ amendment filed 10-20-2020. 

Applicant's election with traverse of Group I, claims 1-25, directed to a method of fragmenting DNA, and the election of Species as follows:
Species (A): wherein species election of chemical treatment of isolated nuclei comprises a treatment with a detergent (claim 4); and
Species (B): wherein the species election of structure of the first universal primer comprises a first capture sequence and a first anchor sequence complementary to a universal sequence at the 3’ end of the dual-index fragments (claim 18), in the reply filed on June 18, 2019 was previously acknowledged.  

Claims 20-25 (claims 20-25, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 2, 3, 11, 12 and 17 (claims 2 and 3, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no June 18, 2019.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 5, 7-10, 13-16, 18, 19 and 26 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives David Provence and Katherine Hull on October 16, 2020, wherein the novelty of the invention and potential amendments to claim 1 were discussed. The Examiner noted that transposase reactions, and the treatment of cells with detergents such as SDS in order to obtain intact, isolated nuclei are both well-known in the art. Additionally, the phrase “producing a sequencing library comprising whole genome nucleic acids” was discussed.

Priority
The present application, filed July 21, 2017, claims the benefit of US Provisional Patent Application 62/365,916, filed July22, 2016; and US Provisional Patent Application No. 62/451,305, filed January 27, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 20, 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection 


Claim Rejections - 35 USC § 103
The rejection of claims 1, 5, 7-10, 13-16, 18 and 19 is withdrawn under 35 U.S.C. 103 as being unpatentable Cusanovich et al. (Science, published May 2015, 910-914; and Supplementary Materials, 2015, 1-34; of record) in view of Chang et al. (US Patent Application Publication No. 20190071656, published March 7, 2019; effective filing date March 10, 2016; of record) as evidenced by Amini et al. (Nature Genetics, 2014, 1343-1351).
The combined references of Cusanovich et al. and Cheng et al. do not teach a chemical treatment to unbind nucleosomes from genomic DNA, wherein the chemical treatment comprises a detergent.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “to unbind nucleosomes from genomic DNA” to refer to any amount of unbinding of nucleosomes from any amount of genomic DNA including, for example, 0.1%, 1%, 2%, 3%, 4% or 80% or more.
The Examiner has interpreted the term “capable of disrupting nucleic acid-protein interaction” to refer to any detergent that is capable, by any amount, of disrupting any nucleic acid-protein interaction by any amount.
The Examiner has interpreted the term “comprising whole genome nucleic acids from the plurality of cells” and the term “whole genome nucleic acids comprising genome-wide uniform coverage not restricted to sites of chromatin inaccessibility” to encompasses any one or more nucleic acids and/or nucleic acid fragments from the genome of an organism.
	The Examiner has interpreted the term “index sequence” to refer to any amino acid sequence of any length including, for example, a primer, probe, random sequence, aptamer, universal sequence, peptide, label, tag, etc. that is capable of being used to identify one or more nucleic acids.

Response to Arguments
Applicant’s arguments filed October 20, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant disagrees with the Examiner interpretation of the term “comprising whole genome nucleic acids from the plurality of cells” in claim 1 and asserts that claim 1 refers to the production of sequencing libraries that include genomic DNA from the entire genome of a cell (Applicant Remarks, pg. 6, last full paragraph).
Regarding (a), the Examiner respectfully notes that claim 1 is directed to “a method of preparing a sequencing library comprising nucleic acids from a plurality of single cells” (See; claim 1, lines 1-2). Under the broadest reasonable interpretation of the claim language, the term “comprising whole genome nucleic acids from the plurality of cells” encompasses any one or more nucleic acids and/or nucleic acid fragments from the genome of an organism. The Examiner suggests that if Applicant wishes to clarify that the sequencing library comprises genomic DNA of the entire genome, then Applicant could amend claim 1 to recite, for example, “a sequencing library comprising all nucleic acid molecules in the genome of a whole organism”; or “a sequencing library comprising all nucleic acid molecules within 100,000 cells of an organism”.

Double Patenting
The provisional rejection of claims 1, 5, 7-10, 13-16, 18 and 19, and claim 26 is newly  provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 13-15, 17, 19, 24, 36, 41-47, 49, 50, 53-55, 57 and 59 of copending US Patent Application No. 16/000,505 for the reasons of record.
The claims remain rejected for the reasons already of record since Applicants have not responded to the merits of the Double Patenting rejection.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 5 and 7-10 is maintained, and claim 26 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 5 is indefinite for the recitation of the term “the nuclei” in line 2. There is insufficient antecedent basis for the term “the nuclei” in the claim because claim 1, line 3 recites “providing isolated nuclei”; while claim 1, line 5 recites the term “nucleosome-depleted nuclei”; and claim 1, line 17 recites the terms “the indexed nuclei”, and “pooled indexed nuclei”, such that it is unclear as to which of “the nuclei” recited in claim 5 is being referred to and, thus, the metes and bounds of the claim cannot be determined. The Examiner suggests that Applicant amend the claim to recite, for example, “wherein the isolated nuclei are treated with a cross-linking agent”.
Claim 26 is indefinite for the recitation of the term “genome-wide uniform coverage not restricted to sites of chromatin accessibility” because it is unclear as to what the “whole genome nucleic acids” recited in claim 26 actually comprise (e.g., what they constitute, or what they are made up of), the meaning of the term, and/or what the term encompasses. Moreover, the instant as-filed Specification refers to the term “genome-wide uniform coverage not restricted to sites of chromatin accessibility” as representing what is produced from “nucleosome depletion” (See, pg. 7, lines 10-15; and Figure 4); and refers to model predictions (See; pg. 8, lines 1-6), such that it is unclear whether the term is actually referring to the results of a particular process or the results of a process (e.g., “genome-wide uniform coverage”); whether the term refers to an algorithm; whether the term refers to a particular grouping of nucleic acids; whether the term refers to a particular organism; whether the term refers to all nucleic acids present in a single cell; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claims 7-10 are indefinite insofar as they ultimately depend from claim 5.

Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 10-20-2020.

(1)	The rejection of claims 1, 5, 7-10, 13-16, 18 and 19 is maintained, and claim 26 is newly rejected, under 35 U.S.C. 103 as being unpatentable Cusanovich et al. (Science, published May 2015, 910-914; 
Regarding claims 1 (in part), 13-16, 18, 19 and 26, Cusanovich et al. teach chromatin accessibility profiles of more than 15,000 single cells, where the data to cluster cells on the basis of chromatin accessibility at the level of single cells both between and within cell types, with a scalable method that can accelerate progress toward a human cell atlas (Abstract, lines 7-12). Cusanovich et al. teach the sequencing of deoxyribonuclease I (DNase I) digestion products and assay for transposase-accessible chromatin using sequencing (ATAC-seq) measure the degree to which specific regions of chromatin are accessible to regulatory factors (pg. 910, first full paragraph). Cusanovich et al. teach combinatorial cellular of genomic DNA fragments (interpreted as whole genome nucleic acids; and comprising genome-wide uniform coverage) for haplotype resolution or de novo genome assembly to acquire data from thousands of single cells without requiring their individual processing, such that populations of nuclei (interpreted as isolated nuclei) were molecularly barcoded (interpreted as a first index sequence) in each of many wells (interpreted as distributing a subset of nucleosome-depleted nucleic, and isolated nuclei), wherein the nuclei were pooled, diluted, and intact nuclei (interpreted as maintaining integrity and pooling indexed nuclei) were redistributed to a second set of wells (interpreted as distributing subsets), a second barcode was introduced to complete library construction (interpreted as whole genome nucleic acids; providing isolated nuclei; distributing; comprising genome-wide uniform coverage; and incorporating a second index sequence and combining dual-index fragments, claims 1 and 26) (pg. 910, col 2, last partial paragraph; and pg. 901, col 3, first partial paragraph, lines 3-8). Cusanovich et al. teach the integration of combinatorial cellular indexing and ATAC-seq to measure chromatin accessibility in large numbers of single cells, such that in ATAC-seq, permeabilized nuclei are exposed to transposase loaded with sequencing adaptors (tagmentation) as referenced in Buenrostro et al. and Adey et al., where the transposase inserts adaptors into nucleosome-free regions, wherein these “open” regions are generally sites of regulatory activity and correlate with DNAse I hypersensitive sites (interpreted as subjecting isolated nuclei to chemical treatment; and fragmenting nucleosome-depleted nuclei, claims 1, 15, 16, 18 and 19) (pg. 910, col 3, first full paragraph), wherein it is known that during tagmentation amplifiable DNA fragments suitable for high-throughput sequences are preferentially generated at locations of open chromatin; and that library fragments are amplified using Nextera PCR primers (interpreted as a first and second universal primers) as taught by Buenrostro et al. (pg. 1213, col 2, first full paragraph; and pg. 1214, col 1, third full paragraph, lines 1-3). Cusanovich et al. teach that adherent lines were trypsinazed (interpreted as fragmenting), then both adherent and suspension cells were washed with PBS, cells were combined and lysed using cold lysis buffer comprising Tris-HCl, NaCl, MgCl2 and IGEPAL CA-630 (interpreted as a detergent), supplemented with protease inhibitors; and that isolated nuclei were then pelleted and resuspended in Nextera TD buffer for tagmentation, wherein the tagmentation reaction was stopped by adding EDTA (also interpreted as a detergent as recited) (interpreted as fragmenting; subjecting to a chemical treatment comprising a detergent including capable of disrupting nucleic acid-protein interactions; isolated nuclei; and distributing subset into a first plurality of compartments, claim 1a-d) (Supplementary Materials, pg. 2, second full paragraph, lines 1-7). Cusanovich et al. teach that the nuclei were incubated, pooled, and the pooled nuclei sorted on a FACSAria II cell sorter; and 15 nuclei were sorted into each well of a 96-well plate containing EB buffer; and Tn5 was released from the DNA and libraries were amplified while incorporating standard Nextera library barcodes following the protocol, such that after PCR samples were pooled, and sequenced on a MiSeq (Illumina) (interpreted as distributing subset nuclei into compartments; combining indexed nuclei; pooled indexed nuclei; and distributing subset of pooled indexed nuclei, claims 1a-f) (Supplementary Materials, pg. 2, second full paragraph, lines 7-19; and pg. 2, last partial paragraph). Cusanovich et al. teach that to integrate combinatorial cellular indexing and ATAC-seq to measure chromatin accessibility in large number of single cells, nuclei were molecularly tagged with barcoded Tn5 transposase complexes as shown in Figure 1A (interpreted as contacting with a transposome complex, comprising a transposase, transferred strand, first index sequence, different sequences, fragmenting, and fragments remain attached to transposase, claims 1c, 1d and 14), wherein different barcodes are represented in each well as shown in in Figure 1A, then 15-25 nuclei were pooled (interpreted as combining indexed nuclei to generate pooled indexed nuclei, and at least 10 times fewer, claims 1e and 13), diluted, and redistributed to each of the 96 wells of a second plate using a cell sorter (interpreted as distributing pooled indexed nuclei into a second plurality of compartments, claim 1f and 1g), such that after lysing nuclei, a second barcode is introduced during polymerase chain reaction (PCR) (interpreted as incorporating a second index sequence) with indexed primers complementary to the transposase-induced adapters, after which, all PCR products are pooled and sequenced (interpreted as incorporating a second index sequence; and combining the dual-indexed fragments to produce a sequencing library, claim 1g and 1h) (pg. 910, col 3, second and third full paragraph; and pg. 911, Figure 1).
Cusanovich et al. do not teach chemical treatment with a detergent to unbind nucleosomes from genomic DNA (instant claim 1, in part); SDS and a crosslinking agent (instant claim 5); formaldehyde (instant claim 7); crosslinking is reversed (instant claim 8); (transposase are dissociated from the indexed nucleic acid fragments prior to reversal (instant claim 9); and transposases are disassociated with SDS (instant claim 10).
Regarding claims 1 (in part) and 5 (in part), Craighead et al. teach the extraction and purification of genomic DNA from small cell populations, wherein MO-91 cells trapped in an array in a microfluidic channel were lysed in sodium dodecyl sulfate (SDS) buffer (interpreted as a chemical treatment to unbind nucleosomes from genomic DNA), and long DNA strands released from the lysed cells remained immobilized in the microarray by hydrodynamic forces while the cellular debris was washed away, such that the purified DNA was then released from the microarray by enzymatic fragmentation under continuous fluid flow and collected for off-chip analysis by gel electrophoresis and fluorospectrometry, wherein greater than 95% (>95%) efficiency was obtained of genomic DNA recovery from less than 100 cells; and that the microfluidic device was integrated with a single chromatin-molecule analysis in nanofluidic device, which will ultimately facilitate analysis of biomolecules extracted from rare cancer cells by allowing genome-wide mapping of epigenetic marks and provide insight into how these marks vary in response to environmental changes and disease progression (corresponding to chemical treatment to unbind nucleosomes; detergent; and SDS, claims 1, remove the histones and other soluble proteins, nuclei can be incubated with 3,5-diiodosalicylic acid lithium salt, such that histones are removed, and DNA is allowed to spill out of the nucleus as evidenced by Michalowski et al. (col 10, lines 24-37). Craighead et al. teach that the captured cell is lysed with a surfactant that dissolves the cell wall and the nuclear membrane, thereby releasing DNA into the lysis solution, wherein the surfactant gradually destroys the higher-order chromatin structure by denaturing and stripping off histone proteins (paragraph [0125], lines 13-19).
It would have been prima facie obvious for one of ordinary skill in the art to release genomic DNA from histone proteins in lysed cells using SDS as exemplified by Craighead et al. in the isolated nuclei prepared for ATAC-seq of single cells as disclosed by Cusanovich et al. with a reasonable expectation of success in efficiently obtaining large quantities of long DNA strands that can purified, fragmented and/or subjected to ATAC-sequencing for the creation chromatin accessibility profiles; and/or to create libraries of molecularly barcoded DNA fragments from a single cell or a low number of cells including rare cancer cells.
The combined references of Cusanovich et al. and Craighead et al. do not teach treatment with a crosslinking agent (instant claim 5, in part); formaldehyde (instant claim 7); crosslinking is reversed (instant claim 8); (transposase are dissociated from the indexed nucleic acid fragments prior to reversal (instant claim 9); and transposases are disassociated with SDS (instant claim 10).
Regarding claims 5 (in part) and 7-10, Chang et al. teach the use of a bifunctional transposase complex or transposome to insert adaptors comprising chemical tags selectively at accessible sites in the genome where active regulatory DNA is located in intact live cell or fixed cell, wherein chemical tags including fluorescent dyes, metal particles, isotopic labels, or biotin or other ligands, such that labeling in this manner can be used to provide spatial information regarding the positioning of regulatory DNA in the genome and makes possible the imagining and sorting of cells based on the status of their regulatory DNA (Abstract; and paragraph [0005]). Chang et al. teach that human HT1080 cells were fixed with 1% formaldehyde and quenched with glycine, such that after fixation, cells were counted, and 50,000 cells were used per ATAC-seq reaction, where after transposase reaction, a reverse crosslink solution was added including 1% SDS, and sequencing libraries were prepared following the ATAC-seq protocol (corresponding to crosslinked; formaldehyde; reversed after step (f); disassociated; and SDS, claims 5 and 7-10) (paragraph [0129]). Chang et al. teach kits for performing tagmentation are sold under the tradename NEXTERA by Illumina (paragraph [0037]). 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of capturing spatial information about the position of regulatory DNA in live cells or fixed cells as exemplified by Chang et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ATAC-seq as disclosed by Cusanovich et al. to include the treatment of isolated nuclei with SDS as taught by Craighead et al.; as well as, NEXTERA primers and the treatment of fixed cells with SDS as taught by Chang et al. with a reasonable expectation of success in producing libraries of combinatorially indexed fragments of genomic DNA from live cells and/or fixed cells; in efficiently recovering genomic DNA from single-cells or a small number of cells including rare cancer cells; in using barcoded libraries of genomic fragments for genome-wide mapping of epigenetic marks; and/or in molecularly barcoding populations of nuclei in order to measure chromatin accessibility profiles in single cells including in live cells and/or fixed cells.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
October 20, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) a skilled person would not be motivated to modify the 
method of ATAC-seq as disclosed by Cusanovich et al. to include either a treatment of isolated nuclei with SDS as taught by Craighead et al., or the treatment of fixed cells with SDS as taught by Chang et al. because Craighead et al. do not teach isolated nuclei (Applicant Remarks, pg. 14, second through fourth full paragraphs); (b) modifying Cusanovich et al. to include the SDS treatment of Chang et al. (i) results in transposon insertion in limited regions of the genome; and (ii) there is no motivation to modify Cusanovich et al. to use SDS treatment of Chang et al. before transposition because this modification renders the disclosure of Cusanovich et al. unsatisfactory for its intended purpose (Applicant Remarks, pg. 15, first full paragraph).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Furthermore, the Applicants are reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that Applicant has recognized another advantage which would Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Regarding Applicant’s assertion that it is not possible for a skilled person to be motivated to modify the method of ATAC-seq as disclosed by Cusanovich et al. to include treatment of isolated nuclei with SDS as taught by Craighead et al. because Craighead et al. do not include such a teaching, the Examiner disagrees with Applicant’s assessment of the motivation to combine. Cusanovich et al. teach ATAC-seq, the collection of genome and transcriptome data sets with single cell resolution, and genome-wide, single cell characterization of chromatin states; while Craighead et al. teach the extraction and purification genomic DNA from small cell populations including genome-wide mapping of epigenetic marks to provide insight into environmental changes and disease progression, and efficiently obtaining genomic DNA from a plurality of cells by treating lysed cells with SDS to strip off histone proteins; and Chang et al. teach the use of ATAC-seq, the treatment of cells with formaldehyde, and tagmentation to label DNA to create sequencing libraries. Thus, the Office has provided motivation for using SDS as exemplified by Craighead et al. to prepare cells in the method as disclosed by Cusanovich et al., that one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to efficiently obtain large quantities of long DNA strands that can purified, fragmented and/or subjected to ATAC-sequencing for the creation chromatin accessibility profiles; and/or to create libraries of molecularly barcoded DNA fragments from a single cell or a low number of cells including rare cancer cells. Thus, the combined references teach all of the limitations of the claims. 
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s argument involving Craighead et al. Regarding Applicant’s assertion that one of skill in the art would not modify Cusanovich et al. to include the SDS treatment of Chang et al. before transposition, the Examiner notes that Chang et al. is not relied upon for teaching the use of SDS for the isolation of nuclei. Craighead et al. is relied upon for teaching lysing, extraction and/or purification of genomic DNA from small cell populations, wherein cells are lysed in sodium dodecyl sulfate (SDS) buffer to allow for single chromatin-molecule analysis and genome-wide mapping of epigenetic marks; while Chang et al. is relied upon for teaching the insertion of adaptors comprising chemical tags selectively at accessible sites in the genome where active regulatory DNA is located in intact live cell or fixed cells. Moreover, it is noted that 


New Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This is a new rejection necessitated by amendment of the claims in the response filed 10-20-2020.
	Regarding claims 1, 13-16, 18, 19 and 26, Giresi et al. teach a method for analyzing polynucleotides such as genomic DNA (interpreted as whole genome nucleic acids), wherein the method comprises: (a) treating chromatin isolated from a population of cells with a transposase and molecular tags to produce tagged fragments of genomic DNA (interpreted as fragmenting nucleic acids, and incorporating an index sequence); (b) sequencing a portion of the tagged fragments to produce a plurality of sequence reads; and (c) making an epigenetic map of a region of the genome of the cells by mapping information obtained from the sequence reads to the region (interpreted as a plurality of cells; fragmenting; incorporating a first and second index sequence; transposase; indexed fragments; and whole genome nucleic acids, claim 1) (paragraph [0004]). Giresi et al. teach that the information mapped in (c) is selected from one or more of: (i) cleavage sites for the transposase; (ii) the sizes of fragments produced in step (a); (iii) sequence read length; (iv) the positions of sequence reads of a defined range in length; and (v) sequence read abundance (paragraph [0005]). Giresi et al. teach that the treating step (a) can comprise isolating nuclei from a population of cells (interpreted as isolating nuclei, and a plurality of cells); and combining the isolated nuclei with the insertional enzyme complex (interpreted as distributing into compartments, and combining indexed nuclei), wherein the combining results in both lysis of the nuclei to release the chromatin, and production of the tagged fragments of genomic DNA, wherein the transposase can be derived from Tn5 transposase, from MuA transposase, or from Vibhar transposase (interpreted as distributing nuclei into compartments; and combining indexed nuclei, claim 1) (paragraph [0009]). Giresi et all teach that the cell sample can be obtained from a primary source, wherein the polynucleotide can be bound to a plurality of association molecules, wherein the association molecules can comprise proteins, such as histones; the insertional enzyme can be a transposase, and in some cases, the molecular tags can comprise sequencing adaptors, which can further comprise a barcode label, wherein the barcode labels can comprise a unique sequence or fluorescence tags (interpreted as indexed nuclei, and a second index sequence); and the insertional enzyme can further comprise an affinity tag, which can be an antibody that can bind to a transcription factor, a modified nucleosome, and/or a modified nucleic acid (interpreted as indexed nuclei, and a second index sequence, claim 1) (paragraph [0018]). Giresi et al. teach that the cell sample can be permeabilized to allow access for the insertional enzyme, such that permeabilization can be performed in a way to minimally perturb the nuclei in the cell sample, wherein permeabilization agents include, but are not limited to, NP40, tween, streptolysin, and cationic lipids (interpreted as subjecting the nuclei to a detergent capable of disrupting nucleic acid-protein interactions; and maintaining the integrity of the isolated nuclei, claim 1a and 1b) (paragraph [0100]), where it is known that cationic detergents including CTAB and TTAB are biologically “harsh” detergents because they typically modify protein structure to a greater extent than neutrally charged detergents such that the degree of denaturation varies with the individual protein and the particular detergent and concentration as evidenced by Sigma (pg. 15, col 1, first and second full paragraphs; and pg. 29, entire page). Giresi et al. teach that the kit can comprise: (a) reagents for isolating nuclei from a population of cells (interpreted nuclei as beads); (b) an insertional enzyme complex; and (c) transposase reaction buffer; and can be configured such that combining the reaction buffer, transposon tags (interpreted as transposon) and adaptors with nuclei in vitro results in both lysis of the nuclei to release chromatin and production of tagged fragments of genomic DNA (interpreted as providing isolated nuclei); and that the kit can also comprise: a cell lysis buffer; an insertional enzyme comprising an affinity tag; and an insert element comprising a nucleic acid, wherein the nucleic acid comprises a predetermined sequence (interpreted as an index sequence); and insertional enzyme comprising two or more enzymatic moieties, wherein the enzymatic moieties are linked together, and wherein the insertional enzyme can comprise an affinity tag, which can be an antibody; and an insert element (interpreted as providing isolated nuclei; transposome; and index sequences, claims 1a-c) (paragraph [0020]). Giresi et al. teach in Figure 1A-C, that ATAC-seq is a sensitive, accurate probe of open chromatin state, wherein the Figures indicate: (A) an ATAC-seq reaction schematic wherein transposase (green), loaded with sequencing adapters (red and blue), inserts only in regions of open chromatin (nucleosomes in grey) and generates sequencing library fragments that can be PCR amplified (interpreted as a sequencing library); (B) approximate reported input material and sample preparation; and (C) a comparison of ATAC-seq to other open chromatin assays (also interpreted as unbinding nucleosomes, claim 1b) (paragraph [0024]). Giresi et al. teach that ATAC-seq provides genome-wide information on chromatin compaction (interpreted as genome-wide uniform coverage, claim 26) (paragraph [0025], lines 1-2). Giresi et al. teach an ATAC-seq protocol has three major steps: (i) prepare nuclei: to prepare nuclei, 50,000 cells were spun, washed using PBS and centrifuged, and cells were lysed in cold lysis buffer comprising Tris, NaCl, MgCl2 and IGEPAL CA-630 (interpreted as providing isolated nuclei), wherein simple and efficient protocols for DNA extraction and isolation for a variety of biological samples are known in the art including the treatment of cells with an anionic surfactant such as SDS along with proteinase K, such that cells and nuclei are efficiently lysed to liberate DNA tightly bound in chromatin, wherein the procedures are compatible with direct PCR amplification as evidenced by Goldenberger et al. (pg. 368, col 1; first full paragraph, lines 1-9; and pg. 368, col 1; second full paragraph); (ii) transpose and purify: immediately following the nuclei prep, the pellet was resuspended in the transposase reaction mix comprising TD buffer and transposase (interpreted as distributing subsets into compartments), the transposition reaction was carried out (interpreted as contacting subsets with transposase, comprising an index sequence, and a transferred strand), and the sample was purified; (iii) PCR: following purification, library fragments were amplified using NEBnext PCR master mix of custom Nextera PCR primers 1 and 2 (interpreted as combining; transferred strand; index sequence; universal sequence; PCR inherently encompassing fragmenting indexed nuclei and incorporating a second index; combining dual indexed fragments; universal primers; and amplification reaction, claims 1, 14-16, 18 and 19) (paragraphs [0156]-[0158]). Giresi et al. teach in Example 2, that single-cell ATAC-seq provides unique reads characteristic of chromosomal DNA, such that since the fluorescence signal localized to the nucleus and was detectable even after transposition, the single-cell ATAC-seq experiment was performed by keeping the transposed fragments in the nucleus during subsequence sorting and cell selection steps, wherein a group of cells were permeabilized, and the chromosomal DNA was transposed with Tn5 transposase, and wherein the cells were sorted directly PCR master mix and amplified to provide ~2000-5000 unique ATAC-seq reads enriched for known open chromatin sites in GM12878 cells and displayed characteristic periodic enrichments indicative of nucleosomes (interpreted as nucleosome-depleted nuclei; unbind nucleosomes; distributing subsets of nuclei; and ten times fewer nuclei, claims 1 and 13) (paragraph [0185]). Giresi et al. teach that ATAC-seq provides accurate and sensitive measure of chromatin accessibility genome-wide, wherein ATAC-seq was carried out on 50,000 and 500 unfixed nucleic isolated from GM12878 lymphoblastoid cell line (paragraph [0174], lines 1-4).
Giresi et al. do not teach SDS and a crosslinking agent (instant claim 5); or formaldehyde (instant claim 7); or that crosslinking is reversed (instant claim 8); or that transposase are dissociated from the indexed nucleic acid fragments prior to reversal (instant claim 9); or that transposases are disassociated with SDS (instant claim 10).
Regarding claims 5 and 7-10, Kustatscher et al. teach chromatin enrichment for proteomics (ChEP), wherein ChEP enables the analysis of global chromatin composition and its changes, the process takes a half a day to complete, requires no specialized skills or laboratory equipment, and enables the characterization of chromatin response to drug treatment or physiological processes (Abstract). Kustatscher et al. teach that chromatin contains, by mass, about twice as much protein as DNA, and these chromatin-assisted proteins have crucial roles in all biological processes that take place in the eukaryotic genome, such that unbiased proteomic interrogation of this ‘chromatome’ could provide important information when studying the processes that take place in chromatin (pg. 2090, col 1; first full paragraph, lines 1-6). Kustatscher et al. teach that ChEP starts by in vivo crosslinking of chromatin proteins to DNA with formaldehyde, under the same conditions used for ChIP, such that after cell lysis, nuclei are digested with Rnase (interpreted as fragmenting) and non-crosslinked proteins are washed away using highly denaturing extraction buffers containing 4% SDS and 8 M urea, wherein hypotonic buffer conditions force chromatin to precipitate as a transparent, gelatinous pellet that can be resuspended completely and washed repeatedly as shown in Figure 1a (interpreted as crosslinking; crosslinking agent; formaldehyde; and SDS, claims 5 and 7) (pg. 2090, col 1, second full paragraph; and pg. 2091, col 1, Figure 1), wherein it is known that genomic DNA is released from histone proteins in lysed cells using anionic detergents such as SDS as evidenced by Craighead et al. formaldehyde creates both protein-to-DNA and protein-to-protein crosslinks (pg. 2090, col 1; first full paragraph, lines 7-8). Kustatscher et al. teach that chromatin enriched via ChEP contains fewer contaminants than the classical chromatin pellet; and that the completeness and preservation of in vivo chromatin features through crosslinking are essential for studying chromatin-resident processes by proteomics (pg. 2093, col 1, first full paragraph). Kustatscher et al. teach that to reverse the formation of crosslinks, add 4x SDS-PAGE loading buffer and incubate (interpreted as disassociated with SDS; and encompassing after step f and prior to step g, claims 8-10) (pg. 2096, number 29).
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of analyzing global chromatin composition and its changes as exemplified by Kustatscher et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ATAC-seq as disclosed by Giresi et al. to include the steps of crosslinking and treatment of cell nuclei with extraction buffers including SDS as taught by Kustatscher et al., particularly, because it is known that treatment of cells with SDS and proteinase k is a simple and efficient protocol for DNA extraction and isolation from a variety of biological samples that is compatible with direct PCR amplification, such that these methods efficiently liberate DNA that is tightly bound in chromatin as evidenced by Goldenberger et al., with a reasonable expectation of success in generating libraries for the genome-wide epigenetic study and/or analysis of global chromatin composition and its changes with respect to disease; in producing libraries of combinatorially indexed fragments of genomic 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 5, 7-10, 13-16, 18, 19 and 26 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

/AMY M BUNKER/
Primary Examiner, Art Unit 1639